Opinión Disidente del
Juez Asociado Señor Belaval
San Juan, Puerto Rico, a 27 de octubre de 1967
Se trata de una demanda de daños y perjuicios por la reposesión ilegal de un bien mueble del cual se incautó la demandada recurrida, mediante un procedimiento de Recla-mación y Entrega de Bienes Muebles, en cuyo procedimiento se alegaba la falta de pago de dos de los plazos convenidos en el contrato de venta condicional, cuando en realidad de verdad, dichos plazos habían sido pagados por el demandante recurrente.
*383La razón de la ilustrada Sala sentenciadora para deses-timar la primera causa de acción de la demanda fue la siguiente: “De la evidencia que desfiló se infiere que dentro del procedimiento de reposesión la Universal C.I.T. Corp., solicitó y obtuvo una orden para asegurar la efectividad de la sentencia. En cumplimiento de dicha orden el alguacil procedió a embargar el automóvil que era objeto del procedi-miento de reposesión. Al tomar posesión del carro el alguacil entregó al aquí demandante toda la documentación necesaria para que éste quedase debidamente enterado de la existencia del procedimiento de reposesión y del embargo que allí se estaba practicando. El Sr. Gilberto Isaac Sánchez llevó los documentos que le entregó el alguacil a su abogado Ledo. Ramón Santos Isaac pero por diversas razones ni él ni su abogado comparecieron al Tribunal de Distrito a alegar lo que a su derecho conviniese. En vista de ello el procedimiento de reposesión siguió su trámite normal vendiéndose oportuna-mente el automóvil, objeto del mismo, en .pública subasta. Es a las alegaciones de esta primera causa de acción que la demandada levanta la excepción de cosa juzgada e impedi-mento colateral por sentencia. . . . En nuestra opinión entre la primera causa de acción alegada en la demanda y el procedimiento de reposesión que se llevó a cabo ante el Tri-' bunal de Distrito existe la más perfecta identidad entre las cosas, las causas, las personas de los litigantes y la calidad en que lo fueron. En el Tribunal de Distrito se litigó el incum-plimiento del contrato de venta condicional por falta de pago de las mensualidades vencidas por parte del aquí demandante. En el caso ante nuestra consideración, la primera causa de acción descansa en la alegación de que la demandada le causó daños al aquí demandante al iniciar el procedimiento de reposesión en el Tribunal de Distrito alegando falta de pago de su parte cuando en realidad nada le debía a la Universal C.I.T. Credit Corporation of Puerto Rico. El hecho de si debía o no algún plazo a la demandada fue adjudicado por el *384Tribunal de Distrito. El demandante tuvo su día en corte; si no quiso aprovecharlo, suya es la culpa. La sentencia del Tribunal de Distrito constituye ahora para él un estoppel colateral y es concluyente en cuanto a aquellas materias que de hecho se suscitaron y verdaderamente o por necesidad; se litigaron o adjudicaron. ... El demandante hace énfasis en la sentencia del Hon. Tribunal Supremo de Puerto Rico en el caso de Anacleto Millán Soto v. Caribe Motors Corp., sentencia de 19 de septiembre de 1961. En nuestra opinión los hechos de ambos casos son tan diferentes que la doctrina allí establecida no le es aplicable al caso que nos ocupa.”
Los hechos analógicos del caso de Millán v. Caribe Motors Corp., 83 D.P.R. 494 (Rigau) (1961), cita precisa a la pág. 498, son los siguientes: “Compró Millán el camión el 28 de mayo de 1956, por desperfectos mecánicos del mismo lo entregó a la vendedora en agosto de ese año; basándose en atrasos en los pagos de septiembre, octubre y noviembre del mismo año de 1956, la vendedora, teniendo el camión en su poder, radicó ac-ción de reposesión en 7 de diciembre de 1956; en 8 de enero de 1957 se celebró la vista de la reposesión en el Tribunal de Distrito, a la cual no compareció Millán, y ese mismo día el Tribunal de Distrito dictó la orden de restitución; el 10 de enero de 1957 Millán radicó en el Tribunal Superior una demanda contra la Caribe Motors Corporation solicitando la rescisión del contrato y la concesión de daños y perjuicios.”
Como se ve la diferencia entre ambas acciones, es que una se basa en un dolo por alegación engañosa, sobre el precio aplazado de la cosa vendida mientras la otra se basa en un vicio oculto de la cosa vendida. Pero en ambas ocasiones, las partes, sin duda impresionadas por nuestra anterior juris-prudencia que cerraba las alegaciones permisibles a la mera mostración de pago o al defecto mecánico, optaron por la acción de nulidad por alegación engañosa con daños y per-juicios y a la acción rescisoria por vicio oculto con daños y perjuicios, y en ambas acciones las defensas de la demandada *385fueron cosa juzgada e impedimento colateral por sentencia. Contestando a la propiedad de dichas defensas cuando están referidas a un procedimiento de reposesión de bienes muebles, resolvimos: “La orden de restitución en el procedimiento de reposesión no constituyó cosa juzgada frente a la demanda de Millán en el Tribunal Superior porque se trata de dos causas de acción diferentes. La primera era la causa de ac-ción del vendedor condicional basada en la falta de pago del comprador, mientras que la segunda era la causa de acción del comprador contra el vendedor basada en el dolo y en la nulidad del contrato. Conforme lo dicho en el caso de Mattei, supra, la mejor práctica hubiera sido litigarlo todo en el procedimiento de reposesión, pero al no hacerlo así, el de-mandante Millán no quedó indefenso y podía incoar la acción de nulidad y de daños como lo hizo .... Tampoco es de aplicación la doctrina de impedimento colateral por senten-cia .. . porque bajo dicha doctrina la sentencia anterior es concluyente solamente en cuanto a aquellas materias que de hecho se suscitaron y verdaderamente o por necesidad se liti-garon o adjudicaron, pero no es concluyente en cuanto a aquellas materias que pudieron ser pero no fueron litigadas y adjudicadas en la acción anterior.”
Si decidiéramos resolver el dilema judicial que presenta este caso por las simples reglas del juego ordenado y pulcro del procedimiento, quedarían sin resolver los méritos de la cuestión litigiosa. Sería otro caso más resuelto con toda la asepsia de los juicios superficiales pero del cual no nos habríamos enterado siquiera de los hechos jurídicos o de la violación de ley cometida en el mismo. La majestad de la justicia requiere bajar siempre hasta el fondo de las cues-tiones litigiosas. Hasta en los procedimientos más cerrados, si de derechos humanos o derechos de propiedad se trata, queda siempre una puerta abierta a las acciones de nulidad para restablecer el equilibrio moral entre la violencia y la juricidad, el bien y el mal, entre la legalidad aparente y la *386ventaja indebida. Derecho es lo que no es tuerto, decían los antiguos. Desfacedor de entuertos estamos condenados a sel-los jueces ante todo litigio que nos llega, no importa los errores instrumentales que se hayan cometido.
En este caso hay hasta alegaciones de posible usura, el mal por excelencia de nuestro tiempo. Independiente de la causa moral, la confiscación de parte de un fondo monetario a favor del Estado, nos obliga a estudiar todo caso de usura con extremado celo puesto que de los fondos del Estado viven todos los indigentes de la sociedad humana. En cuanto a la segunda causa de acción, relacionada con una caja de herra-mientas objeto del mismo embargo, nada tenemos que resolver por no haberse solicitado revisión de lo resuelto en la segunda causa de acción. Disiento.